While I realize that a recreation park, such as appellants desire to establish, would be annoying in many respects to residents in the vicinity, would undoubtedly tend to depreciate in value adjacent property and might in some minor degree be said to interfere with the comfortable enjoyment of such adjacent property, yet I am not convinced that such interference would be of that essential nature which the statute contemplates. I fear the majority has added together a number of things, no one of which is sufficient, and has thus created a total which it holds to be sufficient to invoke the extraordinary remedy of injunction.
As to the use of the lake for boating and bathing, surely property owners may not complain, because, as I understand the record, the lake is a navigable one and is therefore a public highway, the public is free to use it as such and if any member of the public improperly uses it, the law provides a remedy.
Admittedly the operation of an amusement park will have a tendency to affect unfavorably the value of the adjacent property, but if the park be conducted in an orderly and lawful manner, such damage flowing therefrom is as the majority recognizes, damnum absque injuria. *Page 339 
Likewise, upon the question of the public health, it seems to be admitted that, under the law, as it now stands, the officers charged with protecting the public health have ample power to regulate or, if necessary, terminate the use of the lake for bathing purposes. That being so, the public officers should be left to perform their duty according to law, and the mere fear or anticipation that their duty will not be performed is not, in my opinion, sufficient to warrant a court of equity in interfering.
Much stress has been placed upon the peculiar wording of our statute defining nuisances, and in my opinion we have heretofore gone fully as far as the statute warrants. It must not be forgotten that the statute uses the words, "so as to essentially interfere with the comfortable enjoyment of the life and property." My understanding of the meaning of the word "essential" is "substantial, indispensable, fundamental, elementary or vital," and presumably the legislature used the term in the sense that I have indicated. It seems to me therefore that the majority opinion, if it prevails, will extend the meaning of the statute and open the way to the applying of injunctive relief in those cases where apprehension alone exists and where there is no reasonable certainty that health or essential comfort are threatened.
In this particular case, the only possible ground for injunction would be an actual menace to the public health, and where the law is ample and there are duly constituted public officers charged with the duty of enforcing it, there can be no reasonable apprehension of actual harm.
Therefore, in my opinion, the judgment should be reversed. *Page 340